DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Bertino on June 1, 2022 via email. 
The application has been changed as follows:

Claim 1, line 6: “first” has been changed to -first cooling-.  
Claim 1, line 6: “second” has been changed to -second cooling-.  
Claim 1, line 7: “from second” has been changed to -from the second cooling-.  
Claim 1, line 7: “first” has been changed to -first cooling-.  
Claim 1, line 11: “the first” has been changed to -from the first-.  
Claim 1, the last line: “the acceleration” has been changed to -acceleration-.  

Claim 8, line 5: “actual” has been deleted.  

Claim 9, line 6: “first” has been changed to -first cooling-.  
Claim 9, line 6: “second” has been changed to -second cooling-.  
Claim 9, line 14: “that is constrained” has been deleted.  
Claim 9, line 14: “maintain” has been changed to -maintain the-.  
Claim 9, line 16: “first” has been changed to -first cooling-.  
Claim 9, line 16: “second” has been changed to -second cooling-.  

Claim 14, line 4: “,” has been deleted.  

Claim 15, line 3: “,” has been deleted.  
Claim 15, line 5: “actual” has been deleted.  

Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a vehicle comprising a battery cooling system configured to cool a battery in a plurality of cooling modes, wherein a transition from a first cooling mode to a second cooling mode corresponds to an increase in battery power utilized to cool the battery, a controller programmed to, receive a demanded acceleration request from an accelerator pedal while the battery system is in the first mode, calculate an estimated increase in battery temperature that would result from the demanded request, and in response to a sum of a current battery temperature and the estimated increase in battery temperature being greater than s first threshold, truncate the demanded acceleration request such that the temperature of the battery remains below the first threshold and the battery system remains in the first mode during the acceleration, as recited in Claim 1.
Claims 9 and 16 include language similar to that of Claim 1 and are allowable for reasons at least similar to those discussed above.
 Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Dunlap et al. (U.S. Pat. No. 9,987,944 B2) discloses a thermal conditioning system for influencing a battery temperature but does not disclose the claimed acceleration request, calculation, and truncation, as recited in Claim 1.
Fukami (U.S. Pat. Pub. No. 2020/0023750 A1) discloses processing for limiting a speed or acceleration of an electric vehicle for maintaining a remaining capacity securing condition but does not disclose the claimed calculation and truncation, as recited in Claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833